 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 KEVIN CARTER, et al.,                                   Case No.: 2:16-cv-02697-APG-DJA

 4           Plaintiffs                                          Order Dismissing Case

 5 v.

 6 WYNN LAS VEGAS, LLC,

 7           Defendant

 8

 9         I previously dismissed the plaintiffs’ claims, with leave to file an amended complaint by

10 March 13, 2020. ECF No. 36. I advised the plaintiffs that if they did not file an amended

11 complaint by that date, I would dismiss this case with prejudice. Id. at 31. The plaintiffs have

12 not filed an amended complaint.

13         I THEREFORE ORDER that this action is DISMISSED with prejudice, and the clerk of

14 court is instructed to close this case.

15         DATED this 30th day of March, 2020.

16

17
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
